Citation Nr: 1038870	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a meniscectomy of the right knee.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied the benefits sought on appeal.  (The 
Veteran's claims file was subsequently returned to the 
jurisdiction of the RO in Denver, Colorado.)  

Testimony presented at the Veteran's hearing before the BVA in 
April 2010 raised the claim of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities.  However, this matter is not currently 
before the Board because it has not been prepared, adjudicated or 
certified by the RO.  Accordingly, this matter is referred to the 
RO for appropriate action.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that there is addition evidentiary 
development that needs to be accomplished.

With regard to the Veteran's right knee disabilities, in April 
2010, the Veteran testified that he has been using a cane for the 
last three years and complained of right knee pain.  He also has 
difficulty walking up and down stairs.  The Veteran's right knee 
disabilities are aggravated by prolonged sitting and cold 
weather.  In essence, the Veteran offered testimony that his 
right knee had increased in severity since his last VA 
examination and that he was unable to work, at least in part, as 
a result of his right knee.  Under these circumstances, the Board 
is of the opinion that an additional VA examination is necessary 
to determine the current severity of the Veteran's right knee 
disabilities and the impact they may have on his capacity for 
performing substantially gainful employment.

Additionally, the record reflects that the Veteran is in receipt 
of disability benefits from the Social Security Administration.  
To date, no attempt to obtain verification of what specific 
disorders are the basis of any such award and the medical records 
utilized by the SSA in determining the Veteran's entitlement to 
SSA disability benefits is shown.  Moreover, the Veteran has 
furnished testimony that he receives VA medical treatment for his 
right knee disabilities every two months.  The Veteran has also 
indicated that he was in a nursing home prior to 2007 for a head 
injury sustained when his right knee gave out and caused him to 
fall and hit his head.  However, treatment records from the 
nursing home have not been obtained and associated with the 
claims file.  Unfortunately, none of the referenced records were 
obtained and associated with the claims folder and based on the 
VA's duty to assist the Veteran in the development of all 
pertinent evidence, remand is advisable in order to secure 
updated VA treatment records and private treatment records.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file copies of any written 
decision concerning the Veteran's claim for 
disability benefits from the Social 
Security Administration and copies of any 
medical records utilized in reaching that 
decision.

2.  The RO/AMC should obtain and associate 
with the claims file records of VA 
treatment compiled since March 2010.

3.  After obtaining any necessary 
authorization from the Veteran, the RO/AMC 
should obtain and associate with the claims 
file records pertaining to treatment the 
Veteran reported he received treatment for 
a head injury after a fall due to his right 
knee disability.  

4.  The Veteran should be afforded an 
examination of his right knee to ascertain 
the severity and manifestations of his 
service-connected disabilities and the 
degree of impairment these disabilities 
cause in his capacity for performing 
substantially gainful employment.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's right knee in 
detail, including the range of motion of 
the knee.  The examiner should also specify 
whether there is any evidence of 
instability and/or subluxation in the right 
knee and, if so, should identify the 
severity thereof (e.g., slight, moderate or 
severe), and whether there are episodes of 
locking and giving way (to include the 
frequency thereof).  The examiner should 
further comment on the presence and extent 
of any ankylosis and the use of any 
assistive devices or brace.

The examiner is requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain 
with use.  If the Veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.

Lastly, the examiner is requested to offer 
an opinion as to the degree of functional 
impairment the Veteran's service-connected 
right knee disabilities produce in his 
capacity for performing substantially 
gainful employment and whether such 
employment is possible given the severity 
of the service-connected right knee 
disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

